Exhibit 10.6



 

EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of May 27, 2015 between HANS PETER DYDENSBORG, residing at
____________ (“Executive”), and Long Island Iced Tea Corp., a Delaware
corporation having its principal office at 116 Charlotte Avenue, Hicksville, NY
11801 (“Company”);

 

WHEREAS, Executive is currently employed as Chief Operating Officer of Long
Island Brand Beverages LLC (“LIBB”) pursuant to an employment agreement dated as
of December 11, 2013;

 

WHEREAS, the Company has entered into an Agreement and Plan of Reorganization
(the “Merger Agreement”), dated as of December 31, 2014 and amended as of April
23, 2015, by and among the Company, Cullen Agricultural Holding Corp. (“Cullen
Ag”), Cullen Merger Sub, Inc., LIBB Acquisition Sub, LLC, LIBB and the founders
of LIBB;

 

WHEREAS, the Company desires to enter into a new employment agreement with
Executive to take effect upon consummation of the transactions contemplated by
the Merger Agreement (the “Commencement Date”); and

 

WHEREAS, Executive is willing to enter into such employment agreement on the
terms, conditions and provisions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, the parties hereby
agree as follows:

 

 

 

 

 



IT IS AGREED:

 

1.               Employment, Duties and Acceptance.

 

1.1            General. During the Term (as defined in Section 2), the Company
shall employ Executive in the position of Chief Operating Officer of the Company
and such other positions as shall be given to Executive by the Chief Executive
Officer and Board of Directors of the Company (the “Board”). All of Executive’s
powers and authority in any capacity shall at all times be subject to the
direction and control of the Company’s Chief Executive Officer and Board of
Directors of the Company. The Board may assign to Executive such management and
supervisory responsibilities and executive duties for the Company or any
subsidiary of the Company, including serving as an executive officer and/or
director of any subsidiary, as are consistent with Executive’s status as Chief
Operating Officer. The Company and Executive acknowledge that Executive’s
primary functions and duties as Chief Operating Officer shall be to manage all
hands-on operational aspects of the company, as well as assist the Chief
Executive Officer in maintaining aggressive and successful growth for the
Company. Executive’s responsibilities include, but are not limited to, providing
leadership, management and vision necessary to ensure that the Company has the
proper operational controls, administrative and reporting procedures, and people
systems in place to effectively grow the organization and to ensure financial
strength and operating efficiency.

 

1.2            Full-Time Position. Executive accepts such employment and agrees
to devote substantially all of his business time, energies and attention to the
performance of his duties hereunder. Nothing herein shall be construed as
preventing Executive from making and supervising personal investments, provided
they will not interfere with the performance of Executive’s duties hereunder or
violate the provisions of Section 5.4 hereof.

 

1.3            Location. Executive will perform his duties in or around
Hicksville, New York. Executive shall undertake such occasional travel, within
or outside the United States, as is reasonably necessary in the interests of the
Company.

 

2.               Term. The term of Executive’s employment hereunder shall
commence on the Commencement Date and shall continue until the second
anniversary of the Commencement Date (“Term”) unless terminated earlier as
hereinafter provided in this Agreement, or unless extended by mutual written
agreement of the Company and Executive. This Agreement shall become null and
void in the event of the termination of the Merger Agreement prior to the
consummation of the transactions contemplated thereby. Notwithstanding any
provision in this Agreement to the contrary, this Agreement shall become
effective only upon consummation of the transactions contemplated by the Merger
Agreement. Unless the Company and Executive have otherwise agreed in writing, if
Executive continues to work for the Company after the expiration of the Term,
his employment thereafter shall be under the same terms and conditions provided
for in this Agreement, except that his employment will be on an “at will” basis
and the provisions of Sections 4.4 and 4.6(c) shall no longer be in effect.

 



 

 

 

3.               Compensation and Benefits.

 

3.1         Salary. The Company shall pay to Executive a salary (“Base Salary”)
at the annual rate of $130,000. Executive’s compensation shall be paid in equal,
periodic installments in accordance with the Company’s normal payroll
procedures.

 

3.2         Incentives. For the period from the Commencement Date until December
31st, 2015, the Executive shall be paid a bonus (“Bonus”) of up to 40% of the
Base Salary. The incentive paid (if any) will be determined by the Chief
Executive Officer and the Board at their discretion. The Bonus will be paid in
cash or stock as per the recommendation of the Board.

 

3.3        Benefits. Executive shall be entitled to such medical, life,
disability and other benefits as are generally afforded to other executives of
the Company, subject to applicable waiting periods and other conditions, as well
as participation in all other company-wide employee benefits, including a
defined contribution pension plan and 401(k) plan, as may be made available
generally to executive employees from time to time. If the benefits in this
Section 3.3 are not implemented by the date being six (6) months from the
Commencement Date the Executive will accept by way of substitution the sum of
$500.00 per month for the period until the benefits are made available to the
Executive.

 

3.4        Vacation and Sick Days. Executive shall be entitled to twenty (20)
days of paid vacation and five (5) days of paid sick days in each year during
the Term and to a reasonable number of other days off for religious and personal
reasons in accordance with customary Company policy.

 

3.5        Expenses. The Company shall pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of the Company against
itemized vouchers submitted with respect to any such expenses and approved in
accordance with customary procedures.

 

3.6        Stock Options. Subject to approval by the Board, the Company shall
grant Executive an option (“Option”) to purchase 58,667 shares of the Company’s
Common Stock under the Company’s 2015 Long-Term Incentive Equity Plan, such
Option to vest quarterly in equal portions over the Term and have an exercise
price equal of $3.75. The duration of the Option is for a five year period
ending on the fifth anniversary of the Commencement Date.



 

 

 

4.               Termination.

 

4.1        Death. If Executive dies during the Term, Executive’s employment
hereunder shall terminate and the Company shall pay to Executive’s estate the
amount set forth in Section 4.6(a).

 

4.2        Disability. The Company, by written notice to Executive, may
terminate Executive’s employment hereunder if Executive shall fail because of
illness or incapacity to render services of the character contemplated by this
Agreement for six (6) consecutive months. Upon such termination, the Company
shall pay to Executive the amount set forth in Section 4.6(a).

 

4.3        By Company for “Cause”. The Company, by written notice to Executive,
may terminate Executive’s employment hereunder for “Cause”. As used herein,
“Cause” shall mean: (a) the refusal or failure by Executive to carry out
specific directions of the Chief Executive Officer or Board which are of a
material nature and consistent with his status as Chief Operating Officer (or
whichever positions Executive holds at such time), or the refusal or failure by
Executive to perform a material part of Executive’s duties hereunder; (b) the
commission by Executive of a material breach of any of the provisions of this
Agreement; (c) fraud or dishonest action by Executive in his relations with the
Company or any of its subsidiaries or affiliates (“dishonest” for these purposes
shall mean Executive’s knowingly or recklessly making of a material misstatement
or omission for his personal benefit); or (d) the conviction of Executive of a
felony under federal or state law. Notwithstanding the foregoing, no “Cause” for
termination shall be deemed to exist with respect to Executive’s acts described
in clauses (a) or (b) above, unless the Company shall have given written notice
to Executive within a period not to exceed ten (10) calendar days of the initial
existence of the occurrence, specifying the “Cause” with reasonable
particularity and, within thirty (30) calendar days after such notice, Executive
shall not have cured or eliminated the problem or thing giving rise to such
“Cause;” provided, however, no more than two cure periods need be provided
during any twelve-month period. Upon such termination, the Company shall pay to
Executive the amount set forth in Section 4.6(b).

 



 

 

 

4.4        By Executive for “Good Reason”. The Executive, by written notice to
the Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior written
consent: (a) a substantial and material adverse change in the nature of
Executive’s title, duties and/or responsibilities with the Company that
represents a demotion from his title, duties or responsibilities as in effect
immediately prior to such change (such change, a “Demotion”); (b) material
breach of this Agreement by the Company; (c) a failure by the Company to make
any payment to Executive when due, unless the payment is not material and is
being contested by the Company, in good faith; or (d) a liquidation, bankruptcy
or receivership of the Company. Notwithstanding the foregoing, no “Good Reason”
shall be deemed to exist with respect to the Company’s acts described in clauses
(a), (b) or (c) above, unless Executive shall have given written notice to the
Company within a period not to exceed ten (10) calendar days of the Executive’s
knowledge of the initial existence of the occurrence, specifying the “Good
Reason” with reasonable particularity and, within thirty (30) calendar days
after such notice, the Company shall not have cured or eliminated the problem or
thing giving rise to such “Good Reason”; provided, however, that no more than
two cure periods shall be provided during any twelve-month period of a breach of
clauses (a), (b) or (c) above. Upon such termination, the Company shall pay to
Executive the amount set forth in Section 4.6(c).

 

4.5        Without “Cause”. Either the Company or the Executive may terminate
Executive’s employment hereunder without “Cause” by giving at least six (6)
months written notice to the other party. Upon such termination, the Company
shall pay to Executive the amount set forth in Section 4.6(c).

 

4.6        Compensation Upon Termination. In the event that Executive’s
employment hereunder is terminated, the Company shall pay to Executive the
following compensation:

 

(a)          Payment Upon Death or Disability. In the event that Executive’s
employment is terminated pursuant to Sections 4.1 or 4.2, the Company shall no
longer be under any obligation to Executive or his legal representatives
pursuant to this Agreement except for: (i) the Base Salary due Executive
pursuant to Section 3.1 hereof through the date of termination; (ii) all valid
expense reimbursements; (iii) all accrued but unused vacation pay; and (iv) all
earned and previously approved but unpaid Bonuses for any year prior to the year
of termination.

 



 

 

 

(b)          Payment Upon Termination by the Company For “Cause”. In the event
that the Company terminates Executive’s employment hereunder pursuant to Section
4.3, the Company shall have no further obligations to the Executive hereunder,
except for: (i) the Base Salary due Executive pursuant to Section 3.1 hereof
through the date of termination; (ii) all valid expense reimbursements; and
(iii) all unused vacation pay through the date of termination required by law to
be paid.

 

(c)          Payment Upon Termination Without Cause or by Executive for Good
Reason. In the event that Executive’s employment is terminated pursuant to
Sections 4.4 or 4.5, the Company shall have no further obligations to Executive
hereunder except for: (i) six (6) months of Base Salary due Executive pursuant
to Section 3.1, which shall be paid in accordance with the Company’s normal
payroll procedures unless otherwise mutually agreed to by the Executive and the
Company; (ii) all valid expense reimbursements; and (iii) all accrued but unused
vacation pay (pro rata for the period to the date of termination).

 

(d)          Executive shall have no duty to mitigate awards paid or payable to
him pursuant to this Agreement, and any compensation paid or payable to
Executive from sources other than the Company will not offset or terminate the
Company’s obligation to pay to Executive the full amounts pursuant to this
Agreement.

 

5.               Protection of Confidential Information; Non-Competition.

 

5.1        Acknowledgment. Executive acknowledges that:

 

(a)          As a result of his employment with the Company, Executive has
obtained and will obtain secret and confidential information concerning the
business of the Company and its subsidiaries (referred to collectively in this
Section 5 as the “Company”), including, without limitation, financial
information, proprietary rights, trade secrets and “know-how,” customers and
sources (“Confidential Information”).

 

(b)          The Company will suffer substantial damage which will be difficult
to compute if, during the period of his employment with the Company or
thereafter, Executive should enter a business competitive with the Company or
divulge Confidential Information.

 

 

 



(c)          The provisions of this Agreement are reasonable and necessary for
the protection of the business of the Company.

 

5.2        Confidentiality. Executive agrees that he will not at any time,
during the Term or thereafter, divulge to any person or entity any Confidential
Information obtained or learned by him as a result of his employment with the
Company, except (i) in the course of performing his duties hereunder, (ii) with
the Company’s prior written consent; (iii) to the extent that any such
information is in the public domain other than as a result of Executive’s breach
of any of his obligations hereunder; or (iv) where required to be disclosed by
court order, subpoena or other government process. If Executive shall be
required to make disclosure pursuant to the provisions of clause (iv) of the
preceding sentence, Executive promptly, but in no event more than 48 hours after
learning of such subpoena, court order, or other government process, shall
notify, confirmed by mail, the Company and, at the Company’s expense, Executive
shall: (a) take all reasonably necessary and lawful steps required by the
Company to defend against the enforcement of such subpoena, court order or other
government process, and (b) permit the Company to intervene and participate with
counsel of its choice in any proceeding relating to the enforcement thereof.

 

5.3        Documents. Upon termination of his employment with the Company,
Executive will promptly deliver to the Company all memoranda, notes, records,
reports, manuals, drawings, blueprints and other documents (and all copies
thereof) relating to the business of the Company and all property associated
therewith, which he may then possess or have under his control; provided,
however, that Executive shall be entitled to retain copies of such documents
reasonably necessary to document his financial relationship with the Company.

 

5.4        Non-Competition. For and in consideration of the transactions
contemplated by the Merger Agreement and the consideration the Executive will
receive as a result thereby, Executive hereby agrees as follows:

 

(a)           Executive shall not during the period of his employment by or with
the Company and for the Applicable Period (defined below), for himself or on
behalf of, or in conjunction with, any other person, persons, company,
partnership, limited liability company, corporation or business of whatever
nature:

 

 

 



(i)         engage, as an officer, director, manager, member, shareholder,
owner, partner, joint venturer, trustee, or in a managerial capacity, whether as
an employee, independent contractor, agent, consultant or advisor, or as a sales
representative, in an entity that designs, researches, develops, markets, sells
or licenses products or services that are substantially similar to or
competitive with the business of the Company that is located within seventy-five
(75) miles of any market in which Company currently operates or has plans to do
business in at the time of termination;

 

(ii)        call upon any person who is at that time, or within the preceding
twenty-four (24) months has been, an employee of the Company, for the purpose,
or with the intent, of enticing such employee away from, or out of, the employ
of the Company or for the purpose of hiring such person for Executive or any
other person or entity, unless any such person was terminated by the Company
more than six (6) months prior thereto;

 

(iii)       call upon any person who, or entity that is then or that has been
within one year prior to that time, a customer of the Company, for the purpose
of soliciting or selling products or services in competition with the Company;
or

 

(iv)       call upon any prospective acquisition or investment candidate, on the
Executive’s own behalf or on behalf of any other person or entity, which
candidate was known by Executive to have, within the previous twenty-four (24)
months, been called upon by the Company or for which the Company made an
acquisition or investment analysis or contemplated a joint marketing or joint
venture arrangement with, for the purpose of acquiring or investing or enticing
such entity into a joint marketing or joint venture arrangement.

 

 

For purposes of this Section 5:

 

·the term “Company” shall be deemed to include the Company, Cullen Ag, LIBB and
any of its respective subsidiaries; and

 

·the term “Applicable Period” shall mean two (2) years from the consummation of
the Merger Agreement.

 

 



 

 

 

5.5            Injunctive Relief. If Executive commits a breach, or threatens to
commit a breach, of any of the provisions of Section 5.2 or 5.4, the Company
shall have the right and remedy to seek to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by Executive that the services being rendered hereunder
to the Company are of a special, unique and extraordinary character and that any
such breach or threatened breach will cause irreparable injury to the Company
and that money damages will not provide an adequate remedy to the Company. The
rights and remedies enumerated in this Section 5.5 shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or equity. In connection with any legal action or proceeding arising out of or
relating to this Agreement, the prevailing party in such action or proceeding
shall be entitled to be reimbursed by the other party for the reasonable
attorneys’ fees and costs incurred by the prevailing party.

 

5.6            Modification. If any provision of Section 5.2 or 5.4 is held to
be unenforceable because of the scope, duration or area of its applicability,
the tribunal making such determination shall have the power to modify such
scope, duration, or area, or all of them, and such provision or provisions shall
then be applicable in such modified form.

 

5.7            Survival. The provisions of this Section 5 shall survive the
termination of this Agreement for any reason.

 

6.              Miscellaneous Provisions.

 

6.1            Notices. All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when (i) delivered
personally to the party to receive the same, or (ii) when mailed first class
postage prepaid, by certified mail, return receipt requested, addressed to the
party to receive the same at his or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 6.1. All notices shall be
deemed to have been given as of the date of personal delivery or mailing
thereof.

 

 

If to Executive:

 

Hans Peter Dydensborg

 



 

 

 

If to the Company:

 

Long Island Iced Tea Corp.

116 Charlotte Avenue

Hicksville, NY 11801

 

With a copy in either case to:

 

Graubard Miller

405 Lexington Avenue

New York, New York 10174

Attn:   David Alan Miller/Jeffrey M. Gallant

 

6.2            Entire Agreement; Waiver. This Agreement sets forth the entire
agreement of the parties relating to the employment of Executive and is intended
to supersede all prior negotiations, understandings and agreements. No
provisions of this Agreement may be waived or changed except by a writing by the
party against whom such waiver or change is sought to be enforced. The failure
of any party to require performance of any provision hereof or thereof shall in
no manner affect the right at a later time to enforce such provision.

 

6.3            Governing Law. All questions with respect to the construction of
this Agreement, and the rights and obligations of the parties hereunder, shall
be determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.

 

6.4            Binding Effect; Nonassignability. This Agreement shall inure to
the benefit of and be binding upon the successors and assigns of the Company.
This Agreement shall not be assignable by Executive, but shall inure to the
benefit of and be binding upon Executive’s heirs and legal representatives.

 

6.5            Severability. Should any provision of this Agreement become
legally unenforceable, no other provision of this Agreement shall be affected,
and this Agreement shall continue as if the Agreement had been executed absent
the unenforceable provision.

 

6.6            Section 409A. This Agreement is intended to comply with the
provisions of Section 409A of the Internal Revenue Code (“Section 409A”). To the
extent that any payments and/or benefits provided hereunder are not considered
compliant with Section 409A, the parties agree that the Company shall take all
actions necessary to make such payments and/or benefits become compliant.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

 

LONG ISLAND ICED TEA CORP.

 

 

/s/ Philip Thomas

By:   Philip Thomas

 

 

 

/s/ Hans Peter Dydensborg

HANS PETER DYDENSBORG

 

 



 

